DISMISS; and Opinion Filed December 14, 2016.




                                          Court of Appeals
                                                          S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-16-01053-CV

                                  BRITTANY D. SANDOVAL 1, Appellant
                                                V.
                                EMCASCO INSURANCE COMPANY, Appellee

                                On Appeal from the 68th Judicial District Court
                                            Dallas County, Texas
                                     Trial Court Cause No. DC-16-04443

                                         MEMORANDUM OPINION
                                     Before Justices Bridges, Evans, and Schenck
                                             Opinion by Justice Schenck
          This appeal concerns a default judgment, which was signed May 25, 2016. Appellant

filed her notice of appeal on August 31, 2016. However, because the record does not reflect

appellant filed a motion to modify the judgment, or request for findings of facts and conclusions

of law, the notice of appeal was due no later than June 24, 2016, or with a timely extension

motion, July 11, 2016. See TEX. R. APP. P. 4.1, 26.1.

          By letter dated October 5, 2016, we directed appellant to provide the Court, no later than

October 17, 2016, a letter brief explaining how the Court has jurisdiction over the appeal. See

Garza v. Hibernia Natl. Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.] 2007, no

pet.) (timely filing of notice of appeal is jurisdictional). We cautioned appellant that failure to do

     1
        Brittany D. Sandoval, appearing pro se, filed the notice of appeal on behalf of herself and Clari Williams. A pro se party, however,
cannot represent another party in litigation on appeal. See Laguan v. Lloyd, 493 S.W.3d 720, 721 (Tex. App.—Houston [1st Dist.] 2016, no
pet.). Because Williams did not sign the notice of appeal or otherwise make an appearance, she is not a party to this appeal. See id.
so could result in dismissal of the appeal without further notice. By order dated October 19,

2016, we granted appellant’s motion for an extension of time to file the jurisdictional letter brief

and ordered her to file the brief no later than November 4, 2016. To date, appellant has not filed

the letter brief, and nothing before us demonstrates our jurisdiction.

       Accordingly, we dismiss the appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /David J. Schenck/
                                                      DAVID SCHENCK
                                                      JUSTICE


161053F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BRITTANY D. SANDOVAL, Appellant                     On Appeal from the 68th Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-01053-CV        V.                        Trial Court Cause No. DC-16-04443.
                                                    Opinion delivered by Justice Schenck.
EMCASCO INSURANCE COMPANY,                          Justices Bridges and Evans participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee EMCASCO INSURANCE COMPANY recover costs of
this appeal from appellant BRITTANY D. SANDOVAL.


Judgment entered this 14th day of December, 2016.




                                             –3–